UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 07-01-2009 - 06-30-2010 Item 1.Proxy Voting Record. Equity Income ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Dean R. O'Hare For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management ALLIANCEBERNSTEIN HOLDING L.P. Ticker: AB Security ID: 01881G106 Meeting Date: JUN 30, 2010 Meeting Type: Special Record Date: MAY 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For Against Management ALLSTATE CORPORATION, THE Ticker: ALL Security ID: 020002101 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Duane Ackerman For For Management 1.2 Elect Director Robert D. Beyer For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director Jack M. Greenberg For For Management 1.5 Elect Director Ronald T. LeMay For For Management 1.6 Elect Director Andrea Redmond For For Management 1.7 Elect Director H. John Riley, Jr. For For Management 1.8 Elect Director Joshua I. Smith For For Management 1.9 Elect Director Judith A. Sprieser For For Management 1.10 Elect Director Mary Alice Taylor For For Management 1.11 Elect Director Thomas J. Wilson For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against For Shareholder 4 Provide Right to Act by Written Consent Against For Shareholder 5 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 6 Report on Pay Disparity Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Splinter For For Management 1.2 Elect Director Aart J. de Geus For For Management 1.3 Elect Director Stephen R. Forrest For For Management 1.4 Elect Director Thomas J. Iannotti For For Management 1.5 Elect Director Susan M. James For For Management 1.6 Elect Director Alexander A. Karsner For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director Dennis D. Powell For For Management 1.9 Elect Director Willem P. Roelandts For For Management 1.10 Elect Director James E. Rogers For Withhold Management 1.11 Elect Director Robert H. Swan For For Management 2 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Exclude Pension Credits from Against Against Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Charles H. Noski For For Management 1.10 Elect Director Sharon T. Rowlands For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management AVX CORP. Ticker: AVX Security ID: 002444107 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tetsuo Kuba For Withhold Management 1.2 Elect Director John S. Gilbertson For Withhold Management 1.3 Elect Director Makoto Kawamura For Withhold Management 1.4 Elect Director Rodney N. Lanthorne For Withhold Management 1.5 Elect Director Joseph Stach For For Management 2 Approve Executive Incentive Bonus Plan For Against Management 3 Ratify Auditors For For Management BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.K. Allen For For Management 1.2 Elect Director A. Berard For For Management 1.3 Elect Director R.A. Brenneman For For Management 1.4 Elect Director S. Brochu For For Management 1.5 Elect Director R.E. Brown For For Management 1.6 Elect Director G.A. Cope For For Management 1.7 Elect Director A.S. Fell For For Management 1.8 Elect Director D. Soble Kaufman For For Management 1.9 Elect Director B.M. Levitt For For Management 1.10 Elect Director E.C. Lumley For For Management 1.11 Elect Director T.C. O'Neill For For Management 1.12 Elect Director P.R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive Compensation For Against Management Approach BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Abdlatif Yousef Al-Hamad For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Dennis D. Dammerman For For Management 1.4 Elect Director Robert E. Diamond, Jr. For For Management 1.5 Elect Director David H. Komansky For For Management 1.6 Elect Director James E. Rohr For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management BP PLC Ticker: BP. Security ID: G12793108 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Paul Anderson as Director For For Management 4 Re-elect Antony Burgmans as Director For For Management 5 Re-elect Cynthia Carroll as Director For For Management 6 Re-elect Sir William Castell as For For Management Director 7 Re-elect Iain Conn as Director For For Management 8 Re-elect George David as Director For For Management 9 Elect Ian Davis as Director For For Management 10 Re-elect Robert Dudley as Director For For Management 11 Re-elect Douglas Flint as Director For For Management 12 Re-elect Dr Byron Grote as Director For For Management 13 Re-elect Dr Tony Hayward as Director For For Management 14 Re-elect Andy Inglis as Director For For Management 15 Re-elect Dr DeAnne Julius as Director For For Management 16 Elect Carl-Henric Svanberg as Director For Against Management 17 Reappoint Ernst & Young LLP as Auditors For For Management and Authorise Their Remuneration 18 Adopt New Articles of Association For For Management 19 Authorise Market Purchase For For Management 20 Authorise Issue of Equity with For Against Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 23 Approve Executive Directors' Incentive For For Management Plan 24 Approve Scrip Dividend For For Management 25 Approve that the Audit Committee or a Against Against Shareholder Risk Committee of the Board Commissions and Reviews a Report Setting Out the Assumptions Made by the Company in Deciding to Proceed with the Sunrise Project BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher, M.D For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Leif Johansson For For Management 8 Elect Director Alan J. Lacy For For Management 9 Elect Director Vicki L. Sato, Ph.D. For For Management 10 Elect Director Togo D. West, Jr. For For Management 11 Elect Director R. Sanders Williams, For For Management M.D. 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Reduce Supermajority Vote Requirements For For Management Applicable to Common Stock 15 Reduce Supermajority Vote Requirement For For Management Applicable to Preferred Stock 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report and Set Goals Related to Animal Against Against Shareholder Use and Testing CAMPBELL SOUP CO. Ticker: CPB Security ID: 134429109 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director Bennett Dorrance For For Management 1.5 Elect Director Harvey Golub For For Management 1.6 Elect Director Lawrence C. Karlson For For Management 1.7 Elect Director Randall W. Larrimore For For Management 1.8 Elect Director Mary Alice D. Malone For For Management 1.9 Elect Director Sara Mathew For For Management 1.10 Elect Director William D. Perez For For Management 1.11 Elect Director Charles R. Perrin For For Management 1.12 Elect Director A. Barry Rand For For Management 1.13 Elect Director Nick Schreiber For For Management 1.14 Elect Director Archbold D. Van Beuren For For Management 1.15 Elect Director Les C. Vinney For For Management 1.16 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For Against Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CENTURYTEL, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director William A. Owens For For Management 1.4 Elect Director Glen F. Post, III For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Report on Internet Network Management Against Against Shareholder Practices Regarding Privacy and Freedom of Expression 6 Limit Executive Compensation Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CHUBB CORPORATION, THE Ticker: CB Security ID: 171232101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Martin G. Mcguinn For For Management 6 Elect Director Lawrence M. Small For For Management 7 Elect Director Jess Soderberg For For Management 8 Elect Director Daniel E. Somers For For Management 9 Elect Director Karen Hastie Williams For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management CLOROX COMPANY, THE Ticker: CLX Security ID: 189054109 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Boggan, Jr. For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Tully M. Friedman For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Donald R. Knauss For For Management 1.6 Elect Director Robert W. Matschullat For For Management 1.7 Elect Director Gary G. Michael For For Management 1.8 Elect Director Edward A. Mueller For For Management 1.9 Elect Director Jan L. Murley For For Management 1.10 Elect Director Pamela Thomas-Graham For For Management 1.11 Elect Director Carolyn M. Ticknor For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl H. Devanny, III For For Management 1.2 Elect Director Benjamin Rassieur, III For For Management 1.3 Elect Director Todd R. Schnuck For For Management 1.4 Elect Director Andrew C. Taylor For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director Sally Hernandez For For Management 9 Elect Director John F. Killian For For Management 10 Elect Director Eugene R. McGrath For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Increase Disclosure of Executive Against Against Shareholder Compensation COOPER INDUSTRIES PLC Ticker: CBE Security ID: G24140108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Stephen G. Butler as Director For For Management 1b Reelect Dan F. Smith as Director For For Management 1c Reelect Gerald B. Smith as Director For For Management 1d Reelect Mark S. Thompson as Director For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Ernst & Young as Auditors and For For Management Authorize the Audit Committee to Fix Their Remuneration 4 Authorize Share Repurchase of any For For Management Subsidiary of the Company 5 Authorise Reissuance of Repurchased For For Management Shares DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce L. Byrnes For For Management 1.2 Elect Director Mei-Wei Cheng For For Management 1.3 Elect Director Phillip R. Cox For For Management 1.4 Elect Director Richard L. Crandall For For Management 1.5 Elect Director Gale S. Fitzgerald For For Management 1.6 Elect Director Phillip B. Lassiter For For Management 1.7 Elect Director John N. Lauer For For Management 1.8 Elect Director Thomas W. Swidarski For For Management 1.9 Elect Director Henry D.G. Wallace For For Management 1.10 Elect Director Alan J. Weber For For Management 2 Ratify Auditors For For Management 3 Re-Approve Executive Incentive Bonus For For Management Plan E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn A. Hewson For For Management 10 Elect Director Lois D. Juliber For For Management 11 Elect Director Ellen J. Kullman For For Management 12 Elect Director William K. Reilly For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 15 Amend Human Rights Policy to Address Against Against Shareholder Seed Saving ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For For Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director C. Fernandez G. For For Management 1.3 Elect Director W. J. Galvin For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director V. R. Loucks, Jr. For For Management 1.6 Elect Director R. L. Ridgway For For Management 2 Amend Executive Incentive Bonus Plan For Against Management 3 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates GENUINE PARTS CO. Ticker: GPC Security ID: 372460105 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary B. Bullock, Ph.D. For For Management 1.2 Elect Director Jean Douville For For Management 1.3 Elect Director Thomas C. Gallagher For For Management 1.4 Elect Director George C. 'Jack' Guynn For For Management 1.5 Elect Director John D. Johns For For Management 1.6 Elect Director Michael M.E. Johns, M.D. For For Management 1.7 Elect Director J. Hicks Lanier For For Management 1.8 Elect Director Wendy B. Needham For For Management 1.9 Elect Director Jerry W. Nix For For Management 1.10 Elect Director Larry L. Prince For For Management 1.11 Elect Director Gary W. Rollins For For Management 2 Ratify Auditors For For Management H. J. HEINZ CO. Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management HERSHEY COMPANY, THE Ticker: HSY Security ID: 427866108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director Robert F. Cavanaugh For For Management 1.3 Elect Director Charles A. Davis For For Management 1.4 Elect Director James E. Nevels For For Management 1.5 Elect Director Thomas J. Ridge For For Management 1.6 Elect Director David L. Shedlarz For For Management 1.7 Elect Director David J. West For For Management 1.8 Elect Director LeRoy S. Zimmerman For For Management 2 Ratify Auditors For For Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2.1 Elect Director Takanobu Itou For For Management 2.2 Elect Director Kouichi Kondou For For Management 2.3 Elect Director Shigeru Takagi For For Management 2.4 Elect Director Akio Hamada For For Management 2.5 Elect Director Tetsuo Iwamura For For Management 2.6 Elect Director Tatsuhiro Ohyama For For Management 2.7 Elect Director Fumihiko Ike For For Management 2.8 Elect Director Masaya Yamashita For For Management 2.9 Elect Director Kensaku Hougen For For Management 2.10 Elect Director Nobuo Kuroyanagi For For Management 2.11 Elect Director Takeo Fukui For For Management 2.12 Elect Director Hiroshi Kobayashi For For Management 2.13 Elect Director Shou Minekawa For For Management 2.14 Elect Director Takuji Yamada For For Management 2.15 Elect Director Youichi Houjou For For Management 2.16 Elect Director Tsuneo Tanai For For Management 2.17 Elect Director Hiroyuki Yamada For For Management 2.18 Elect Director Tomohiko Kawanabe For For Management 2.19 Elect Director Masahiro Yoshida For For Management 2.20 Elect Director Seiji Kuraishi For For Management 3 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Bernauer For For Management 1.2 Elect Director Leonard L. Berry For For Management 1.3 Elect Director Dawn E. Hudson For For Management 1.4 Elect Director Robert A. Niblock For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Report on Political Contributions Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie M. Baker For For Management 1.2 Elect Director Zachary W. Carter For For Management 1.3 Elect Director Brian Duperreault For For Management 1.4 Elect Director Oscar Fanjul For For Management 1.5 Elect Director H. Edward Hanway For For Management 1.6 Elect Director Gwendolyn S. King For For Management 1.7 Elect Director Bruce P. Nolop For For Management 1.8 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent Against For Shareholder MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Howard Nye For For Management 1.2 Elect Director Laree E. Perez For For Management 1.3 Elect Director Dennis L. Rediker For For Management 2 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder NICOR INC. Ticker: GAS Security ID: 654086107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Robert M. Beavers, Jr. For For Management 1.2 Director Bruce P. Bickner For For Management 1.3 Director John H. Birdsall, III For For Management 1.4 Director Norman R. Bobins For For Management 1.5 Director Brenda J. Gaines For For Management 1.6 Director Raymond A. Jean For For Management 1.7 Director Dennis J. Keller For For Management 1.8 Director R. Eden Martin For For Management 1.9 Director Georgia R. Nelson For For Management 1.10 Director Armando J. Olivera For For Management 1.11 Director John Rau For For Management 1.12 Director John C. Staley For For Management 1.13 Director Russ M. Strobel For For Management 2 Ratify Auditors For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director E. Gail De Planque For For Management 1.6 Elect Director John G. Graham For For Management 1.7 Elect Director Elizabeth T. Kennan For For Management 1.8 Elect Director Kenneth R. Leibler For For Management 1.9 Elect Director Robert E. Patricelli For For Management 1.10 Elect Director Charles W. Shivery For For Management 1.11 Elect Director John F. Swope For For Management 1.12 Elect Director Dennis R. Wraase For For Management 2 Ratify Auditors For For Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director David H.B. Smith, Jr. For For Management 1.10 Elect Director William D. Smithburg For For Management 1.11 Elect Director Enrique J. Sosa For For Management 1.12 Elect Director Charles A. Tribbett, III For For Management 1.13 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Thomas B. Fargo For For Management 4 Elect Director Victor H. Fazio For For Management 5 Elect Director Donald E. Felsinger For For Management 6 Elect Director Stephen E. Frank For For Management 7 Elect Director Bruce S. Gordon For For Management 8 Elect Director Madeleine Kleiner For For Management 9 Elect Director Karl J. Krapek For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Aulana L. Peters For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Amend Certificate of Incorporation to For For Management Provide Shareholders the Right to Call Special Meetings and Make Other Revisions 15 Amend Certificate of Incorporation of For For Management Subsidiary to Eliminate Requirement of Shareholder Approval of Certain Actions 16 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel R. DiMicco For For Management 1.2 Elect Director James D. Hlavacek For For Management 1.3 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Require a Majority Vote for the Against Against Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Dwight For For Management 1.2 Elect Director Janet M. Hansen For For Management 1.3 Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None Against Shareholder Election of Directors PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Amend Omnibus Stock Plan For Against Management 15 Require Independent Board Chairman Against Against Shareholder 16 Limits for Directors Involved with Against Against Shareholder Bankruptcy 17 Report on Political Contributions Against Against Shareholder PIEDMONT NATURAL GAS CO., INC. Ticker: PNY Security ID: 720186105 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry W. Amos For For Management 1.2 Elect Director Frankie T. Jones, Sr. For For Management 1.3 Elect Director Vicki McElreath For For Management 1.4 Elect Director Thomas E. Skains For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Ernie Green For For Management 3 Elect Director John S. McFarlane For For Management 4 Elect Director Eduardo R. Menasce For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement Against For Shareholder PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director David A. Dietzler For For Management 1.4 Elect Director Kirby A. Dyess For For Management 1.5 Elect Director Peggy Y. Fowler For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T.F. Reid For For Management 2 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry C. Johnson For For Management 1.2 Elect Director William T. McCormick, For For Management Jr. 1.3 Elect Director Keith D. Nosbusch For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management SHERWIN-WILLIAMS COMPANY, THE Ticker: SHW Security ID: 824348106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Fix Number of Directors at 11 and Elect For For Management Director Arthur F. Anton 1.2 Elect Director James C. Boland For For Management 1.3 Elect Director Christopher M. Connor For For Management 1.4 Elect Director David F. Hodnik For For Management 1.5 Elect Director Thomas G. Kadien For For Management 1.6 Elect Director Susan J. Kropf For For Management 1.7 Elect Director Gary E. McCullough For For Management 1.8 Elect Director A. Malachi Mixon, III For For Management 1.9 Elect Director Curtis E. Moll For For Management 1.10 Elect Director Richard K. Smucker For For Management 1.11 Elect Director John M. Stropki, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Against Against Shareholder Election of Directors SOUTHERN COMPANY, THE Ticker: SO Security ID: 842587107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. P. Baranco For For Management 1.2 Elect Director J. A. Boscia For For Management 1.3 Elect Director H. A. Clark III For For Management 1.4 Elect Director H. W. Habermeyer, Jr. For For Management 1.5 Elect Director V. M. Hagen For For Management 1.6 Elect Director W. A. Hood, Jr. For For Management 1.7 Elect Director D. M. James For For Management 1.8 Elect Director J. N. Purcell For For Management 1.9 Elect Director D. M. Ratcliffe For For Management 1.10 Elect Director W. G. Smith, Jr. For For Management 1.11 Elect Director L. D. Thompson For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For Against Management Election of Directors 4 Eliminate Cumulative Voting For Against Management 5 Increase Authorized Common Stock For For Management 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For For Management 7 Elect Director Alfred Sommer, PHD For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Ratify Auditors For For Management TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 21, 2010 Meeting Type: Annual/Special Record Date: MAY 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Christophe de For Against Management Margerie Re: Severance Payment 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Reelect Thierry Desmarest as Director For For Management 8 Reelect Thierry de Rudder as Director For Against Management 9 Elect Gunnar Brock as Director For For Management 10 Elect Claude Clement as Representative For For Management of Employee Shareholders to the Board 11 Elect Philippe Marchandise as Against Against Management Representative of Employee Shareholders to the Board 12 Elect Mohammed Zaki as Representative Against Against Management of Employee Shareholders to the Board 13 Reelect Ernst & Young Audit as Auditor For For Management 14 Reelect KPMG Audit as Auditor For For Management 15 Ratify Auditex as Alternate Auditor For For Management 16 Ratify KPMG Audit I.S. as Alternate For For Management Auditor 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 million 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 20 Approve Employee Stock Purchase Plan For For Management 21 Authorize up to 0.1 Percent of Issued For For Management Capital for Use in Stock Option Plan
